     Case: 1:19-cv-03785 Document #: 57 Filed: 11/21/19 Page 1 of 2 PageID #:4139




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHAPTER 4 CORP.,
                                                    Case No. 19-cv-03785
               Plaintiff,
                                                    Judge Charles R. Norgle
v.
                                                    Magistrate Judge Jeffrey Cummings
XIE JI PING, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 8, 2019 [48], in favor

of Plaintiff Chapter 4 Corp. and against the Defendants Identified in Schedule A in the amount of

five hundred thousand dollars ($500,000) per Defaulting Defendant for willful use of counterfeit

SUPREME Trademarks in connection with the offer for sale and/or sale of products through at

least the Defendant Internet Stores, and Chapter 4 Corp. acknowledges payment of an agreed upon

damages amount, costs, and interest and desires to release this judgment and hereby fully and

completely satisfy the same as to the following Defendant:

              Defendant Name                                          Line No.
           Exquisite ornaments Store                                     20

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant are hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:19-cv-03785 Document #: 57 Filed: 11/21/19 Page 2 of 2 PageID #:4139




Dated this 21st day of November 2019.   Respectfully submitted,


                                        /s/ Allyson M. Martin________________
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law

                                        Counsel for Plaintiff Chapter 4 Corp.




                                           2
